DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Response to Amendment
In response to the office action from 10/16/2020, the applicant has submitted an RCE, amending claims 1, 7, 8, 14, 15, 20-22, cancelling claim 13, while arguing to traverse prior art rejections. Applicant’s arguments have been fully considered, but are moot with respect to new grounds of rejections further in view of Porter (US 2019/0057143) mandated by the latest amendments and for the reasons explained in the response to arguments.
Response to Arguments

Following a broad overview of the latest amendments on page 9 ¶ 1, the remainder of page 9 and parts of pages 10 and 11 discuss the previous 112(a) rejections.
Due to the latest amendments, the said rejections are withdrawn.
On page 10 the last ¶, an “Interview Request” has been made if the examiner did not feel the latest amendments were in condition for allowance.
On 1/27/2021, the applicant representative Mr. Stuart I. Smith was contacted with a proposed examiner’s amendment to place the case into condition for allowance. On 1/29/2021, Mr. Stuart indicated his client preferred to see a new office action. The details of the said examiner’s amendment are included in an interview summary attached to this office action.
Page 10 the 2nd ¶ discusses whey Boyle et al. used in the previous action fails to teach the latest amendments. Furthermore pages 12-14, 16 and 17 also provide arguments directed at the latest amendments and why the primary reference VADUVA and Boyle et al. fail to teach them.
Since the latest amendments correspond to material not previously claimed which required new embodiments of the prior art, therefore the applicant is respectfully directed to the new office action for further details.

According to Bodlaender ¶ 0028 lines 9+: teaches how “threshold” (minimum efficacy threshold) is used to determine how to “merge” (move) “particular” “chat room” “with” “one or more additional chat room”. For more details please visit the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 15, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA(US 2018/0324116) , in view of Boyle et al. (US 2008/0077572), and further in view of Porter (US 2019/0057143).

Regarding claim 1, VADUVA does teach a method (Title, Abstract)
comprising:

determining, by the computing device, a main topic of the first group chat and a current topic of the first group chat using the data collected from the first group chat (¶ 0054 sentence 1-2: “system 150” (the computing device) “configured to analyze chat messages between the users” “to detect if a new topic” (to determine a current topic) “is initiated within the chat conversation” (and a main topic of the first chat group also referred to as “preceding chat lines”) “a current context” (associated with the current topic) “of the chat conversation may be learned by analyzing current chat line” (associated with the current topic));
determining, by the computing device, a first divergence score representing a degree of divergence between the main topic of the first group chat and the current topic of the first group chat (¶ 0054 lines 8-9: “distance measures” (a first divergence score) “may be computed” (determines) “between words in the chat lines to detect a change in the context” (a degree of divergence between the “current context” (current topic) and the “context” before the “change” (main topic));
determining, by the computing device, that the first divergence score exceeds a predetermined divergence score threshold (¶ 0054 lines 9-13: “If the distance” (if 
in response to determining that the first divergence score exceeds the predetermined divergence score threshold, the computing device creating a second group chat to discuss the current topic of the first chat group(¶ 0054 2nd column lines 3-7: “If the change in context is detected” (if divergence score exceed the predetermined divergence score threshold) “the system 150” (the computing device) “may be caused to provide” (creates) “the new topic in a new chat window” (a second group chat; e.g., see Fig. 5 upon detection of a new “context” (current) or “topic” (i.e., “BIKE”) from a main topic “NEW LAPTOP”, a new second chat group under the title associated with “BIKE” is created)).
VADUVA does not specifically disclose:
Determining, by the computing device, an efficacy for the second group chat, the efficacy increasing as the first divergence score decreases; and
Raising, by the computing device, the predetermined divergence score threshold as a result of the efficacy for the second group chat not exceeding a minimum efficacy threshold.
efficacy increasing as the first divergence score decreases (¶ 0050 sentence 2: “The class size” (an efficacy) “of a resulting cluster”  “can also be varied”(changed as) “by adjusting the similarity threshold” (divergence score is changed); ¶ 0050 last 2 lines also teach: “lower threshold” (as divergence score decreases) “resulting in larger class size” (efficacy increases)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “similarity” “distance” methods of Boyle et al. which comprises of taking into account all “members” of a “cluster” (group chat) into the “distance measures” of VADUVA would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA to be able to obtain “lower threshold” when “larger class size” of “cluster” (group chat) is encountered as disclosed in Boyle et al. ¶ 0050 last sentence. 
VADUVA in view of Boyle et al. do not specifically disclose:
Raising, by the computing device, the predetermined divergence score threshold as a result of the efficacy for the second group chat not exceeding a minimum efficacy threshold.
Porter does teach:
Raising, by the computing device, the predetermined divergence score threshold as a result of the efficacy for the second group chat not exceeding a minimum efficacy threshold (¶ 0079 page 9 lines 6-7: “use a distance threshold” (a minimum efficacy threshold) “to identify those content topics that are within a certain distance of the chat question” (for a chat group); ¶ 0079 page 9 lines 3+: “a shorter distance” (efficacy not exceeding e.g. “distance threshold” (minimum efficacy threshold)) “between a certain topic and the chat question results in a higher relevance” (results in raising “relevance”  (e.g. “threshold relevance” (divergence score threshold ¶ 0079 line 4)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter of “relevance” and its associated “threshold relevance” of “chat” of Porter into “distance measures” of “chat” in VADUVA in VADUVA in view of Boyle et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al. to more efficiently “identif[y]” “content topics that meet, exceed, or otherwise satisfy the relevance threshold as content topics that are relevant to the chat” as disclosed in Porter ¶ 0079 lines 6-9.



Regarding claim 2, VADUVA does teach the method according to claim 1, wherein the data collected from the first group chat comprises time stamped chat logs, a name of the group chat, and names of participants in the group chat (¶ 0040 lines 7-9: “The content may be tagged with names of participants, date/time” (names of participants and time stamped chat logs) “and the like to facilitate ease of retrieval of the chat conversations” (of first and/or second group chats are included); ¶ 0047 lines 24-25: “user may be provided with an option to provide a title or a name” (a name) “to the newly opened chat window” (of second and/or first group chat, e.g. see Fig. 5 in each chat window (group) there is a title and there are times stamps and user names associated with each time stamp)).

Regarding claim 4, VADUVA does teach the method according to claim 1, further comprising determining the first divergence score based on a lexical distance between the main topic of the first group chat and the current topic of the first group chat (¶ 0054 lines 9-13: “If the distance” (divergence score is a lexical distance score between) “between words in a chat line” (current topic) “and words in one or more preceding chat lines” (and main topic) “is more than a predefined threshold value then the change in context may be detected”).


Porter does teach the method according to claim 4, further comprising determining the lexical distance between the main topic of the first group chat and the current topic of the first group chat by generating word embeddings for the main topic and the current topic and then determining a Euclidean distance between the word embeddings for the main topic and the current topic (¶ 0091 lines 8-9: “chat response system 112 implements a word embedding model such as the Word2Vec”; ¶ 0093 2nd column lines 3+ referring to “Word2Vec” (the “word embedding model”) teach: “Word2Vec space representation of each content term T1,T2,T3, and T4” (main topic) “and each chat term C1, C2, C3, and C4” (and current topic) “to then calculate a distance” (lexical distance) “e.g., Euclidian distance” (is a Euclidian distance) “between each term”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “Word2Vec” method taught in Porter ¶ 0091 into the “distance” calculation of VADUVA in VADUVA in view of 

Regarding claim 6, VADUVA does teach the method according to claim 1, wherein creating the second group chat comprises moving a plurality of group chat messages from the first group chat to the second group chat (¶ 0055 lines 2-5: “the system 150 is configured to provide the user with an option to move” (moving a plurality of chat messages) “or copy one or more messages from the first chat window” (from the first group chat) “to the second chat window” (to the second group chat)).

Regarding claim 7, VADUVA does teach the method according to claim 1, further comprising:
determining, by the computing device, a main topic of the second group chat and a current topic of the second group chat (¶ 0054 2nd column lines 3-7: “If the change in context is detected the system 150” (the computing device) “may be caused to provide the new topic” (determines a main topic) “in a new chat window” (of the second group 
VADUVA does not specifically disclose:
determining, by the computing device, a second divergence score representing a degree of divergence between the main topic of the second group chat and the current topic of the second group chat; and
adjusting the predetermined divergence score threshold based on the second divergence score.
Boyle et al. do teach:
determining, by the computing device, a second divergence score representing a degree of divergence between the main topic of the second group chat and the current topic of the second group chat (Step “314ga” shows assessing an “input” “member” (a current topic) with respect to a “cluster” (a 2nd group chat or main topic)); ¶ 0046 lines 5-7: “At block 314dc, method 300c calculates” (a computing device determines) “a similarity distance” (a plurality of divergence scores comprising e.g., a 1st and a 2nd score for the 2nd group chat) “to each representative member in the cluster” “Finally, at block 314de, method 300C returns the shortest similarity distance” (another e.g. also another second divergence score between the “input” (current topic) and “the cluster” (2nd group chat  main topic)), where these “similarity distance” calculations help determine whether or not “create new cluster” (create e.g. a third group chat from the second 
and
adjusting the predetermined divergence score threshold based on the second divergence score (¶ 0050 sentence 2: “The class size of” “resulting cluster” (in the new “cluster” (group chat) is created based on the plurality of divergence score calculations above) “can also be varied by adjusting similarity threshold” (predetermined divergence score threshold is adjusted)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “similarity” “distance” methods of Boyle et al. which comprises of taking into account all “members” of a “cluster” (group chat) into the “distance measures” of VADUVA would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA to use a much more powerful “distance” calculation as it specifically includes “distance” calculation of “input” to “each” “member” of a “cluster” (group chat) in deciding whether or not to “create” a “new” “cluster” (group chat) associated with the “input” as disclosed in Boyle et al. ¶ 0046 lines 6+.



comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (¶ 0083 sentence 2: “Various embodiments of the invention may include one or more computer programs stored or otherwise embodied on a computer-readable medium” (computer readable memory and storage medium) “wherein the computer programs” (program instructions) “are configured to cause a processor” (hardware processor) “or computer to perform one or more operations (for example, operations explained herein with reference to FIGS. 10 and 11)” associated with “system 150” (computing device))
program instructions configured to collect data from a first group chat (¶ 0054 sentence 1: “system 150” (a computing device associated program instructions) “configured to analyze chat messages” (collecting a first group chat data) “between the users” “to detect if a new topic is initiated within the chat conversation”) ;
program instructions configured to determine a main topic of the first group chat and a current topic of the first group chat using the data collected from the first group chat (¶ 0054 sentence 1-2: “system 150” (the computing device associated program instructions) “configured to analyze chat messages between the users” “to detect if a new topic” (to determine a current topic) “is initiated within the chat conversation” (and a main topic of the first chat group also referred to as “preceding chat lines”) “a current 
program instructions configured to determine a first divergence score representing a degree of divergence between the main topic of the first group chat and the current topic of the first group chat (¶ 0054 lines 8-9: “distance measures” (a first divergence score) “may be computed” (determines) “between words in the chat lines to detect a change in the context” (a degree of divergence between the “current context” (current topic) and the “context” before the “change” (main topic));
program instructions configured to determine that the first divergence score exceeds a predetermined divergence score threshold (¶ 0054 lines 9-13: “If the distance” (if divergence score between) “between words in a chat line” (current topic) “and words in one or more preceding chat lines” (and main topic) “is more than a predefined threshold value” (exceeds a predetermined threshold) “then the change in context may be detected”); 
program instructions configured to create a second group chat in response to  determining that the first divergence score exceeds the predetermined divergence score threshold (¶ 0054 2nd column lines 3-7: “If the change in context is detected” (if divergence score exceed the predetermined threshold) “the system 150” (the computing device) “may be caused to provide” (creates) “the new topic in a new chat window” (a second group chat; e.g., see Fig. 5 upon detection of a new “context” or 
the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (¶ 0083 sentence 2: “Various embodiments of the invention may include one or more computer programs” (the program instructions) “stored” (are stored on) “or otherwise embodied on a computer-readable medium” (the computer readable storage medium) “wherein the computer programs are configured to cause a processor” (executed by the hardware processor) “or computer to perform one or more operations (for example, operations explained herein with reference to FIGS. 10 and 11)”).
VADUVA does not specifically disclose:
Program instructions configured to determine an efficacy for the second group chat; 
Program instructions to raise the predetermined divergence score threshold as a result of the efficacy for the second group chat not exceeding a predetermined minimum efficacy threshold,
Wherein the efficacy is based on a number of participants in the second group chat.
Boyle et al. do teach:

Wherein the efficacy is based on a number of participants in the second group chat (the ¶ 0050 “class size” (efficacy) of the “cluster” (group chat) signifies the “size” (number of participants) of the “cluster” (group chat); i.e., ¶ 0040 sentence 2: “each cluster contains a list of chat messages”, where each “chat message” is associated with a participant e.g. see Fig. 2A  “Doug”; therefore the “cluster” comprises of “chat message” exchanges among participants in the “chat”, and its “size” (efficacy score) is based on the number of participants in the “cluster”( “chat” session)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “similarity” “distance” methods of Boyle et al. which comprises of taking into account all “members” of a “cluster” (group chat) into the “distance measures” of VADUVA would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA to be able to obtain “lower threshold” when “larger class size” of “cluster” (group chat) is encountered as disclosed in Boyle et al. ¶ 0050 last sentence. 
VADUVA in view of Boyle et al. do not specifically disclose:
Program instructions to raise the predetermined divergence score threshold as a result of the efficacy for the second group chat not exceeding a predetermined minimum efficacy threshold.
Porter does teach:
Program instructions to raise the predetermined divergence score threshold as a result of the efficacy for the second group chat not exceeding a predetermined minimum efficacy threshold (¶ 0079 page 9 lines 6-7: “use a distance threshold” (a minimum efficacy threshold) “to identify those content topics that are within a certain distance of the chat question” (for a chat group); ¶ 0079 page 9 lines 3+: “a shorter distance” (efficacy not exceeding e.g. “distance threshold” (minimum efficacy threshold)) “between a certain topic and the chat question results in a higher relevance” (results in raising “relevance”  (e.g. “threshold relevance” (divergence score threshold ¶ 0079 line 4)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter of “relevance” and its associated “threshold relevance” of “chat” of Porter into “distance measures” of “chat” in VADUVA in VADUVA in view of Boyle et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al. to more efficiently “identif[y]” “content topics that meet, exceed, or otherwise satisfy the relevance 

Regarding claim 19, VADUVA  does teach the system according to claim 15,  further comprising:
Program instructions configured to determine a main topic of the second group chat and a current topic of the second group chat (VADUVA: ¶ 0054 2nd column lines 3-7: “If the change in context is detected the system 150” (the computing device associated program instructions (¶ 0083 sentence 2)) “may be caused to provide the new topic” (determines a main topic) “in a new chat window” (of the second group chat; e.g., see Fig. 5 upon detection of a new “context” or current “topic” (i.e., “SUMMER PLANS”) from a main topic “BIKE TRIP”));
Program instructions configured to determine a second divergence score representing a degree of divergence between the main topic of the second group chat and the current topic of the second group chat (In Fig. 5, according to ¶ 0054 2nd column lines 1-7 in order to create the “new chat window” “SUMMER PLANS” while in the window “BIKE”, it required detection of “topic” associated with “SUMMER PLANS” (current topic in the window “BIKE” (second group chat)), and determination of a “distance measure” (second divergence score) between “BIKE” (main topic in the 
VADUVA does not specifically disclose the second divergence score to be distinct from the first divergence score.
Boyle et al. do teach second divergence score to be distinct from the first divergence score (Boyle et al: Step “314ga” shows assessing an “input” “member” (a current topic) with respect to a “cluster” (a 2nd group chat or main topic)); ¶ 0046 lines 5-7: “At block 314dc, method 300c calculates” (a computing device determines) “a similarity distance” (a plurality of divergence scores comprising e.g., a 1st and a 2nd score distinct from the 1st for the 2nd group chat) “to each representative member in the cluster” “Finally, at block 314de, method 300C returns the shortest similarity distance” (another e.g. also another second divergence score between the “input” (current topic) and “the cluster” (2nd group chat  main topic)), where these “similarity distance” calculations help determine whether or not “create new cluster” (create e.g. a third group chat from the second group chat) in step “314 h” following comparison against a “threshold” (predetermined threshold) in step “314f”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “similarity” “distance” methods of Boyle et al. which comprises of taking into account all “members” of a “cluster” (group chat) into the “distance measures” of VADUVA would enable the 

Regarding claim 21, VADUVA does not specifically disclose the method of claim 1, wherein the efficacy is based on a number of participants in the second group chat.
Boyle et al. do teach:
Wherein the efficacy is based on a number of participants in the second group chat (the ¶ 0050 “class size” (efficacy) of the “cluster” (group chat) signifies the “size” (number of participants) of the “cluster” (group chat); i.e., ¶ 0040 sentence 2: “each cluster contains a list of chat messages”, where each “chat message” is associated with a participant e.g. see Fig. 2A  “Doug”; therefore the “cluster” comprises of “chat message” exchanges among participants in the “chat”, and its “size” (efficacy score) is based on the number of participants in the “cluster”( “chat” session)).
For obviousness to combine VADUVA and Boyle et al. see claim 1.


Boyle et al. do teach:
Wherein the efficacy is based on a number of messages in the second group chat (the ¶ 0050 “class size” (efficacy) of the “cluster” (group chat) signifies the “size” (number of participants) of the “cluster” (group chat); i.e., ¶ 0040 sentence 2: “each cluster contains a list of chat messages”, where each “chat message” is associated with a participant e.g. see Fig. 2A  “Doug”; therefore the “cluster” comprises of “chat message” exchanges among participants in the “chat”, and its “size” (efficacy score) is based on the number of participants (messages) in the “cluster”( “chat” session)).
For obviousness to combine VADUVA and Boyle et al. see claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA in view of Boyle et al. and Porter, and further in view of ZHOU et al. (US 2018/0322188).

ZHOU et al. do teach the method according to claim 1, wherein determining the main topic of the first group chat and the current topic of the first group chat comprises using latent Dirichlet allocation to perform topic modeling (¶ 0078 lines 3+: “Training module” “can average” “match by the chat comment/reply pairs’ length” “The topic-level features” (in determining chat topics) “based on Latent Dirichlet Allocation (LDA) analysis” (by latent Dirichlet allocation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “LDA” algorithm pertaining to “chat” “topic” determination of ZHOU et al. into the “system 150” of VADUVA in VADUVA in view of Boyle et al. and Porter would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al. and Porter to “generate a topic vector for each chat comment and reply”, and benefit from the fact that “this vector can be considered as the encoding of contextual information” or help in determining context or topic more efficiently as disclosed in ¶ 0078 of ZHOU et al.

s 8-9, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA in view of Boyle et al. and further in view of Bodlaender (US 2009/0228944).
Regarding claim 8, VADUVA does teach a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (¶ 0083 sentence 2: “Various embodiments of the invention may include one or more computer programs stored or otherwise embodied on a computer-readable medium, wherein the computer programs are configured to cause a processor or computer to perform one or more operations (for example, operations explained herein with reference to FIGS. 10 and 11)”)
To cause the computing device to:
Collect data from a first group chat (¶ 0054 sentence 1: “system 150” (a computing device) “configured to analyze chat messages” (collecting a first group chat data) “between the users” “to detect if a new topic is initiated within the chat conversation”);
Determine a main topic of the first group chat and a current topic of the first group chat using the data collected from the first group chat (¶ 0054 sentence 1-2: “system 150” (the computing device) “configured to analyze chat messages between the users” “to detect if a new topic” (to determine a current topic) “is initiated within the chat conversation” (and a main topic of the first chat group also referred to as 
determine a first divergence score representing a degree of divergence between the main topic of the first group chat and the current topic of the first group chat (¶ 0054 lines 8-9: “distance measures” (a first divergence score) “may be computed” (determines) “between words in the chat lines to detect a change in the context” (a degree of divergence between the “current context” (current topic) and the “context” before the “change” (main topic));
determine that the first divergence score exceeds a predetermined divergence score threshold (¶ 0054 lines 9-13: “If the distance” (if divergence score between) “between words in a chat line” (current topic) “and words in one or more preceding chat lines” (and main topic) “is more than a predefined threshold value” (exceeds a predetermined threshold) “then the change in context may be detected”);
in response to determining that the first divergence score exceeds the predetermined divergence score threshold, creating a second group chat (¶ 0054 2nd column lines 3-7: “If the change in context is detected” (if divergence score exceed the predetermined threshold) “the system 150” (the computing device) “may be caused to provide” (creates) “the new topic in a new chat window” (a second group chat; e.g., see 
and moving a plurality of group chat messages from the first group chat to the second group chat (¶ 0055 lines 2-5: “the system 150 is configured to provide the user with an option to move” (moving a plurality of chat messages) “or copy one or more messages from the first chat window” (from the first group chat) “to the second chat window” (to the second group chat)).
VADUVA does not specifically disclose:
Determine an efficacy for the second group chat, the efficacy increasing as the first divergence score decreases; and
Moving the plurality of group chat messages from the second group chat to the first group chat as a result of the efficacy for the second group chat not exceeding a minimum efficacy threshold.
Boyle et al. do teach determine an efficacy for the second group chat, the efficacy increasing as the first divergence score decreases (¶ 0050 sentence 2: “The class size” (an efficacy) “of a resulting cluster”  “can also be varied”(changed as) “by adjusting the similarity threshold” (divergence score is changed); ¶ 0050 last 2 lines also teach: “lower threshold” (as divergence score decreases) “resulting in larger class size” (efficacy increases)).

VADUVA in view of Boyle et al. do not specifically disclose:
Moving the plurality of group chat messages from the second group chat to the first group chat as a result of the efficacy for the second group chat not exceeding a minimum efficacy threshold.
Bodlaender does teach:
Moving the plurality of group chat messages from the second group chat to the first group chat as a result of the efficacy for the second group chat not exceeding a minimum efficacy threshold (¶ 0028 lines 9+: “chat controller 120 is capable of measuring the chat load” (chat efficacy score) “against a threshold” (compared to a minimum threshold) “to determine whether to divide the particular chat room into multiple chat rooms or merge” (to move) “the particular chat room” (e.g. a second 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “chat controller” of Bodlaender into the chat “SYSTEM” “150” of VADUVA in VADUVA in view of Boyle et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al. to benefit from management of “chat” “load” function of the incorporated module and thus avoid “text message” “not be displayed for minutes” as disclosed in Bodlaender ¶ 0004 last sentence.

Regarding claim 9, VADUVA does teach the computer program product  according to claim 8, wherein the data collected from the first group chat comprises time stamped chat logs, a name of the group chat, and names of participants in the group chat (¶ 0040 lines 7-9: “The content may be tagged with names of participants, date/time” (names of participants and time stamped chat logs) “and the like to facilitate ease of retrieval of the chat conversations” (of first and/or second group chats are included); ¶ 0047 lines 24-25: “user may be provided with an option to provide a title or a name” (a name) “to the newly opened chat window” (of second and/or first group 

Regarding claim 11, VADUVA does teach the computer program product according to claim 8, wherein the divergence score is determined based on a lexical distance between the main topic of the first group chat and the current topic of the first group chat (¶ 0054 lines 9-13: “If the distance” (divergence score is a lexical distance score between) “between words in a chat line” (current topic) “and words in one or more preceding chat lines” (and main topic) “is more than a predefined threshold value then the change in context may be detected”).

Regarding claim 14, VADUVA  does teach the computer program product according to claim 8, wherein determining the efficacy for the second group chat  comprises:
determining a main topic of the second group chat and a current topic of the second group chat (VADUVA: ¶ 0054 2nd column lines 3-7: “If the change in context is detected the system 150” (the computing device) “may be caused to provide the new topic” (determines a main topic) “in a new chat window” (of the second group chat; e.g., see Fig. 5 upon detection of a new “context” or current “topic” (i.e., “SUMMER PLANS”) from a main topic “BIKE TRIP”)).

determining a second divergence score representing a degree of divergence between the main topic of the second group chat and the current topic of the second group chat.
Boyle et al. do teach:
determining a second divergence score representing a degree of divergence between the main topic of the second group chat and the current topic of the second group chat (Boyle et al: Step “314ga” shows assessing an “input” “member” (a current topic) with respect to a “cluster” (a 2nd group chat or main topic)); ¶ 0046 lines 5-7: “At block 314dc, method 300c calculates” (a computing device determines) “a similarity distance” (a plurality of divergence scores comprising e.g., a 1st and a 2nd score for the 2nd group chat) “to each representative member in the cluster” “Finally, at block 314de, method 300C returns the shortest similarity distance” (another e.g. also another second divergence score between the “input” (current topic) and “the cluster” (2nd group chat  main topic)), where these “similarity distance” calculations help determine whether or not “create new cluster” (create e.g. a third group chat from the second group chat) in step “314 h” following comparison against a “threshold” (predetermined threshold) in step “314f”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “similarity” “distance” .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA in view of Boyle et al. and Bodlaender, and further in view of ZHOU et al. (US 2018/0322188).

Regarding claim 10, VADUVA in view of Boyle et al. and Bodlaender do not specifically disclose the computer program product according to claim 8, wherein determining the main topic of the first group chat and the current topic of the first group chat comprises using latent Dirichlet allocation to perform topic modeling.
ZHOU et al. do teach the computer program product according to claim 8, wherein determining the main topic of the first group chat and the current topic of the first group chat comprises using latent Dirichlet allocation to perform topic modeling (¶ 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “LDA” algorithm pertaining to “chat” “topic” determination of ZHOU et al. into the “system 150” of VADUVA in VADUVA in view of Boyle et al. and Bodlaender would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al.  to “generate a topic vector for each chat comment and reply”, and benefit from the fact that “this vector can be considered as the encoding of contextual information” or help in determining context or topic more efficiently as disclosed in ¶ 0078 of ZHOU et al.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA in view of Boyle et al. and Bodlaender, and further in view of Porter (US 2019/0057143).
Regarding claim 12, VADUVA in view of Boyle et al. and Bodlaender do not specifically disclose the computer program product according to claim 11, wherein the lexical distance between the main topic of the first group chat and the current topic of the first group chat is determined by generating word embeddings for the main topic 
Porter does teach the computer program product according to claim 11, wherein the lexical distance between the main topic of the first group chat and the current topic of the first group chat is determined by generating word embeddings for the main topic and the current topic and then determining a Euclidean distance between the word embeddings for the main topic and the current topic (¶ 0091 lines 8-9: “chat response system 112 implements a word embedding model such as the Word2Vec”; ¶ 0093 2nd column lines 3+ referring to “Word2Vec” (the “word embedding model”) teach: “Word2Vec space representation of each content term T1,T2,T3, and T4” (main topic) “and each chat term C1, C2, C3, and C4” (and current topic) “to then calculate a distance” (lexical distance) “e.g., Euclidian distance” (is a Euclidian distance) “between each term”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “Word2Vec” method taught in Porter ¶ 0091 into the “distance” calculation of VADUVA in VADUVA in view of Boyle et al. and Bodlaender would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al. and Bodlaender chat system to determine “how each . 

Claims  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA in view of Boyle et al. and Porter in view of Bodlaender (US 2009/0228944), and further in view of KIM et al. (US 2016/0191578).

Regarding claim 20, VADUVA in view of Boyle et al.  and Porter do teach the system according to claim 19, further comprising program instructions to display, on a group chat graphical user interface on a plurality of user devices, a second group chat space corresponding to the second group chat (VADUVA: ¶ 0054 2nd column lines 3-7: “If the change in context is detected” “the system 150” “may be caused to provide the new topic in a new chat window” (e.g. in a conversation between “JOHN” and “SAM” (Fig. 7AB) (a plurality of users and associated plurality of user devices) upon detection of “BIKE” a second “window” “BIKE TRIP” (a second group chat space graphical user interface) is generated and all the conversations associated with “BIKE” are transmitted there and as shown displayed in the display GUI of the devices)).
VADUVA in view of Boyle et al. and Porter do not specifically disclose:
Program instructions configured to merge the second group chat back into the first group chat in response to the efficacy not exceeding the predetermined minimum efficacy threshold.
Bodlaender does teach:
Program instructions configured to merge the second group chat back into the first group chat in response to the efficacy not exceeding the  predetermined minimum efficacy threshold (¶ 0028 lines 9+: “chat controller 120 is capable of measuring the chat load” (chat efficacy score) “against a threshold” (compared to a minimum threshold) “to determine whether to divide the particular chat room into multiple chat rooms or merge” (to merge) “the particular chat room” (e.g. a second group chat) “with one or more additional chat rooms” (with a first group chat); ¶ 0026 second sentence: “display device for displaying chat lines to the chat client”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “chat controller” of Bodlaender into the chat “SYSTEM” “150” of VADUVA in VADUVA in view of Boyle et al. and Porter would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable VADUVA in view of Boyle et al. and Porter to benefit from management of “chat” “load” function of the incorporated module and thus avoid “text message” “not be displayed for minutes” as disclosed in Bodlaender ¶ 0004 last sentence.

Program instructions configured to cause the second group chat space to no longer be displayed on the group chat graphical user interface as a result of the merging of the second group chat back into the first group chat.
KIM et al. do teach:
Program instructions configured to cause the second group chat space to no longer be displayed on the group chat graphical user interface as a result of the merging of the second group chat back into the first group chat (¶ 0110 sentence 1+ referring to Fig. 7C: “the first device 100 may merge” (merging) “the content of conversations in two chat rooms” (a 2nd group chat with or into  a 1st group chat) “The first device 100 may create a new chat room in which the merged content of conversation is to be displayed. The first device 100 may not display” (no longer displaying) “at least one of the merged” (as a result of merging) “two chat rooms” (e.g. the 2nd group chat) “any more on the display unit of the first device”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods of “merge” and “display” of KIM et al. into the “chat controller” of Bodlaender in VADUVA in view of Boyle et al. Porter and Bodlaender would enable the combined systems and their associated methods to perform in combination as they do separately and to further .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADUVA in view of Boyle et al. and Porter, and further in view of Guo et al. (US 2010/0268681).
Regarding claim 23, VADUVA in view of Boyle et al. and Porter do not specifically disclose the method according to claim 1, further comprising inviting, by the computing device, a subject matter expert to join the second group chat based on the current topic of the first group chat.
Guo et al. do teach the method according to claim 1, further comprising inviting, by the computing device, a subject matter expert to join the second group chat based on the current topic of the first group chat (¶ 0025 sentence 1: “the user interface” (chat space generator) “presents a real-time chat invitation” (invites) “including the question 138 to the one or more experts” (a subject or topic expert, e.g. in a specific “problem” (current topic) shown in Fig. 3A)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “user interface” function of Guo et al. into that of VADUVA in VADUVA in view of Boyle et al. and Porter would enable the combined systems and their associated methods to perform in combination 

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farzad Kazeminezhad/
Art Unit 2657
January 29th 2021.